Case 1:20-cv-00300-SEB-DLP Document 1 Filed 01/27/20 Page 1 of 3 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


Kinsey Robinson, Chairman, Board of Trustees, )
on behalf of NATIONAL ROOFING INDUSTRY )
PENSION FUND,                                 )
                                              )
              Plaintiff,                      )
                                              )
      vs.                                     ) CASE NO. 1:20-CV-300
                                              )
EMBRY’S ROOFING, INC.                         )
                                              )
              Defendant.                      )



                                        COMPLAINT

       Plaintiff Kinsey Robinson, Chairman, Board of Trustees, on behalf of NATIONAL

ROOFING INDUSTRY PENSION FUND, by its attorneys, PAUL T. BERKOWITZ &

ASSOCIATES, LTD., complains of Defendant EMBRY’S ROOFING, INC. stating as follows:


                                          COUNT I

       1.     This action arises under, and jurisdiction resides with this Court pursuant to, the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

(“ERISA”) and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiff Kinsey Robinson, Chairman, Board of Trustees, on behalf of

NATIONAL ROOFING INDUSTRY PENSION FUND (“Pension Fund”) in order to judicially

enforce the obligations owed, and breached, by Defendant EMBRY’S ROOFING, INC.

(“Embry’s Roofing”) to the Plaintiff Pension Fund.     More specifically, Plaintiff Pension Fund

seeks an order compelling Defendant Embry’s Roofing to submit its monthly reporting forms and to
Case 1:20-cv-00300-SEB-DLP Document 1 Filed 01/27/20 Page 2 of 3 PageID #: 2




pay any delinquent contributions for the period of August 1, 2019 through January 22, 2020 to the

Pension Fund. Plaintiff Pension Fund also seeks an order directing Embry’s Roofing to pay the late

fees on such delinquent contributions and those now known due for the period of May 2019.

Plaintiff additionally seeks an order directing Embry’s Roofing to pay the interest and liquidated

damages on the delinquent contributions, plus attorneys’ fees and costs incurred by Plaintiff as a

result of being forced to bring this action.

            2.   Plaintiff Pension Fund is an employee benefit fund within the meaning of and

subject to ERISA. The Pension Fund provides benefits for employees working within this judicial

district.

            3.   At all material times herein, Defendant Embry’s Roofing employed employees

working within this judicial district.

            4.   At all material times herein, Defendant Embry’s Roofing was signatory to a

collective bargaining agreement with United Union of Roofers, Waterproofers & Allied Workers,

Local Union 106 of Evansville, Indiana ("Union"), and, as such, is bound by the Plaintiff Pension

Fund's Agreement and Declaration of Trust ("Trust Agreement").

            5.   Defendant Embry’s Roofing breached said collective bargaining agreement and

Plaintiff’s Trust Agreement by failing to submit its monthly reporting forms and failing to pay its

delinquent contributions owed for the period of August 1, 2019 through January 22, 2020 and the

late fees for the month of May 2019 to the Pension Fund.

            6.   Despite Plaintiff Pension Fund’s requests, Defendant Embry’s Roofing has failed

to pay the contractually and statutorily required monies.

            7.   Plaintiff Pension Fund has satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).



                                                  2
Case 1:20-cv-00300-SEB-DLP Document 1 Filed 01/27/20 Page 3 of 3 PageID #: 3




       WHEREFORE, Plaintiff Pension Fund prays this Court order that:


       1.      Defendant Embry’s Roofing submits its monthly reporting forms and pays the

delinquent contributions, if any, plus interest and liquidated damages owed for the period of August

1, 2019 through January 22, 2020 to Plaintiff Pension Fund;

       2.      Defendant Embry’s Roofing pays the late fees now known due for the month of

May 2019 to Plaintiff Pension Fund;

       3.      Defendant Embry’s Roofing pays Plaintiff Pension Fund’s attorneys’ fees and costs

incurred herein; and,

       4.      Such other and further relief that this Court may find just and proper be entered

against Defendant Embry’s Roofing.




                                      Respectfully submitted,

                                      PAUL T. BERKOWITZ & ASSOCIATES, LTD.


                                      By           /s/ Paul T. Berkowitz
                                                PLAINTIFF’S ATTORNEYS



PAUL T. BERKOWITZ
& ASSOCIATES, LTD.
Suite 600
123 West Madison Street
Chicago, Illinois 60602
(312) 419-0001
(312) 419-0002 FAX
Attorney No. 10925-49
paul@ptblaw.com0oip




                                                 3
